Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 17, 2019

                                     No. 04-18-00430-CR

                                       Orlando ORTIZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 17-06-00056-CRL
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Liza A. Rodriguez, Justice

       Appellant’s brief was originally due on January 16, 2019. On January 17, 2019, we
granted appellant’s first motion for extension of time to February 15, 2019. On February 25,
2019, we granted appellant’s second motion for extension of time to March 15, 2019. We
explained in our order that no further extensions would be granted absent extenuating
circumstances. On March 20, 2019, after appellant filed a third motion for extension of time
arguing extenuating circumstances existed, we granted a third extension to April 12, 2019. In our
order, we again explained that no further extensions would be granted absent extenuating
circumstances. Appellant has now filed a fourth motion for extension of time. Appellant’s
motion is DENIED.

       We ORDER appellant’s attorney to file appellant’s brief on or before April 29, 2019. If
appellant’s brief is not filed by that date, we will abate this appeal to the trial court for an
abandonment hearing. TEX. R. APP. P. 38.8(b)(2).



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court